— Judgment unanimously affirmed. Memorandum: Defendant, by admitting his status as a second felony offender in open court in the presence of his counsel, waived strict compliance with CPL 400.21, and was properly sentenced as a second felony offender (see, People v Blair, 59 AD2d 767; see also, People v Cates, 104 AD2d 895, 896; People v Alexander, 98 AD2d 961; People v Bryant, 47 AD2d 51, 63). We decline to modify defendant’s sentence in the interest of justice. (Appeal from Judgment of Supreme Court, Erie County, Doyle, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Callahan, J. P., Green, Balio, Fallon and Doerr, JJ.